NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2162-18T1

DORENA CALBAZANA,

          Plaintiff-Respondent,

v.

EVRON COOPER, JR.,

     Defendant-Appellant.
__________________________

                    Submitted September 16, 2019 – Decided October 31, 2019

                    Before Judges Rothstadt and Mitterhoff.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Camden County,
                    Docket No. FM-04-1249-13.

                    Newman & Ingemi, LLC, attorneys for appellant (Scott
                    J. Newman, on the briefs).

                    Dorena Calbazana, respondent pro se.

PER CURIAM

          This is an appeal of a post-judgment order entered in the Family Part on

December 21, 2108, denying defendant Evron Cooper, Jr.'s motion seeking
reconsideration of a prior order entered on October 26, 2018. The October order

compelled defendant to contribute to the college expenses of the parties' son.

Defendant also challenges the provision in the December 21, 2018 order that

granted plaintiff Dorena Calbazana's cross-motion for the counsel fees incurred

in defending the motion for reconsideration. We affirm, substantially for the

reasons set forth in Judge Yolanda C. Rodriguez's thorough oral decision as

placed on the record on December 21, 2018.          We add only the following

comments.

      We discern the following facts from the record. Plaintiff and defendant

were married on February 14, 1998. The parties have one child, a son. On

January 6, 2003, a final judgment of divorce was entered, incorporating by

reference a property settlement agreement (PSA) entered by and between the

parties. Concerning anticipated college costs, the PSA specified that if their son

            continues schooling beyond high school and is enrolled
            in college on a full time basis at the time of his high
            school graduation, the parties shall renegotiate
            responsibility for payment of college expenses and/or
            continuation of support while the child attends college.
            If the parties cannot agree on payments for child
            support and/or college expenses while [the] child
            attends college, either party may apply to a Court of
            competent jurisdiction for determination of the
            disagreement.     The parties' share of the college
            expenses should not be calculated until after utilizing
            all available scholarships, grants and loans. The

                                                                          A-2162-18T1
                                        2
            College shall be selected by the child, with the
            agreement of both parents, giving due consideration to
            the financial ability of both parties to pay the costs.
            Upon the child's emancipation as defined in paragraph
            Sixth (C), neither party shall have any further
            obligation to contribute toward college expenses.1 2

      The son began attending Camden Community College in fall 2016. He

incurred a total cost of $10,732 for his attendance at the two-year school.

Thereafter, he began attending Rutgers University in fall 2018, electing to

commute to school from home. The cost of attendance during the fall 2018

semester was $7,873.

      On September 19, 2018, plaintiff filed a motion to compel defendant to

contribute to his son's past and future college costs.3 After a hearing at which


1
  On June 25, 2013, a different Family Part judge, after interviewing the parties'
son in camera, entered an order finding, inter alia, that the son was "not
interested in developing a relationship with [defendant], his father."
2
   On June 29, 2016, January 3, 2017, and August 25, 2018 defendant filed
motions to emancipate his son and terminate his child support obligation, which
were all denied by the trial court. On February 15, 2017 and November 16,
2017, defendant filed motions to emancipate the child and decrease and/or
terminate his child support obligations, and for reimbursement of child support
paid from August 8, 2016 through February 2017. These applications were
likewise denied.
3
  Defendant filed a cross-motion to emancipate his son and terminate child his
child support obligations. The judge's October 21, 2018 order denied the cross -
motion. Although defendant argued on the motion for reconsideration that the


                                                                          A-2162-18T1
                                        3
defendant testified,4 the court concluded that defendant should pay half of the

son's cost of having attended Camden County Community College, and going

forward, a 68 per cent pro rata share of the son's cost of attending Rutgers

University.5     Judge Rodriguez made her determination after conducting a

thorough review of the factors enunciated in Newburgh v. Arrigo, 88 N.J. 529

(1982).

        Thereafter, defendant sought reconsideration of the judge's decision. On

December 21, 2018, Judge Rodriguez entered an order denying defendant's

motion for reconsideration and granting plaintiff's cross-motion for an award of

attorney's fees. 6 In that regard, Judge Rodriguez "[did] not find that anything

new that was unavailable at the motion date of October was pointed out to the

court, nor any new cases, or anything that has been pointed out that the [c]ourt

overlooked last time in rendering its decision."        In addition, based on her




judge erred in denying the application on cross-motion, on appeal he appears to
have abandoned that argument, so we find it unnecessary to address it.
4
    Plaintiff's counsel argued on her behalf, and she did not testify.
5
  Defendant's salary at the time of the hearing was approximately $86,000 and
plaintiff's salary was approximately $39,000.
6
   At the December 21, 2018 hearing, defendant testified telephonically, and
plaintiff's counsel argued on her behalf.
                                                                          A-2162-18T1
                                          4
determination that "this is essentially the same motion the second time," the

judge found that an award of counsel fees was appropriate. Referencing the

factors set forth in Rule 5:3-5, the judge found that (1) defendant's position was

not reasonable or in good faith, as it was essentially a rehash of his arguments

on the initial motion, "as well as a number of these issues with respect to seeking

a modification of child support [which have] been denied a number of times

before;" (2) plaintiff obtained a favorable result ; (3) the financial circumstances

of the parties demonstrated that plaintiff, who earned roughly half of what

defendant earned, was "not a wealthy individual and for her to continue to incur

the expense of counsel to deal with similar motions is not appropriate;" and (4)

based on her review of the fee certification, the judge found the fees were

reasonable.   Accordingly, the judge ordered that defendant pay $1,955 in

attorney's fees. This appeal ensued.

      On appeal, defendant argues that the judge abused her discretion in

denying his motion for reconsideration. Specifically, defendant contends that

Judge Rodriguez incorrectly applied the first and eleventh Newburgh factors and

failed to consider the fourth and ninth factors. Defendant further contends that

Judge Rodriguez abused her discretion by ordering him to pay for half the cost

of his son's first two years of college "because the request for payment was not


                                                                            A-2162-18T1
                                         5
made prior" to his son's enrollment in Camden County Community College.

Finally, defendant contends the judge erred in awarding plaintiff counsel fees.

      We review denials of motions for reconsideration for abuse of discretion.

Guido v. Duane Morris L.L.P., 202 N.J. 79, 87 (2010).                 Motions for

reconsideration "shall state with specificity the basis on which [they are] made,

including a statement of the matters or controlling decisions which counsel

believes the court has overlooked or as to which it has erred[.]" R. 4:49-2.

            Reconsideration should be utilized only for those cases
            which fall into that narrow corridor in which either 1)
            the Court has expressed its decision based upon a
            palpably incorrect or irrational basis, or 2) it is obvious
            that the Court either did not consider, or failed to
            appreciate the significance of probative, competent
            evidence . . . .

            [Cummings v. Bahr, 295 N.J. Super. 374, 384 (App.
            Div. 1996) (quoting D'Atria v. D'Atria, 242 N.J. Super.
            392, 401-02 (Ch. Div. 1990)).]

      With this framework in mind, we now turn to defendant's contentions

concerning Judge Rodriguez's application of the Newburgh factors.                In

Newburgh, the Court set forth twelve non-exhaustive factors in considering what

portion of college expenses a child may reasonably demand of a non-custodial

parent:

            (1) whether the parent, if still living with the child,
            would have contributed toward the costs of the

                                                                          A-2162-18T1
                                        6
              requested higher education; (2) the effect of the
              background, values and goals of the parent on the
              reasonableness of the expectation of the child for higher
              education; (3) the amount of the contribution sought by
              the child for the cost of higher education; (4) the ability
              of the parent to pay that cost; (5) the relationship of the
              requested contribution to the kind of school or course
              of study sought by the child; (6) the financial resources
              of both parents; (7) the commitment to and aptitude of
              the child for the requested education; (8) the financial
              resources of the child, including assets owned
              individually or held in custodianship or trust; (9) the
              ability of the child to earn income during the school
              year or on vacation; (10) the availability of financial aid
              in the form of college grants and loans; (11) the child's
              relationship to the paying parent, including mutual
              affection and shared goals as well as responsiveness to
              parental advice and guidance; and (12) the relationship
              of the education requested to any prior training and to
              the overall long-range goals of the child.

              [Newburgh, 88 N.J. at 545.]

See also Gotlib v. Gotlib, 399 N.J. Super. 295, 309 (2008).

      Subsequently, an amendment to the child-support statute, N.J.S.A. 2A:34-

23(a), codified this list of factors. Kiken v. Kiken, 149 N.J. 441, 449-50 (1997).

"Thus, a trial court should balance the statutory criteria of N.J.S.A. 2A:34 -23(a)

and the Newburgh factors, as well as any other relevant circumstances, to reach

a fair and just decision whether and, if so, in what amount, a parent or parents

must contribute to a child's educational expenses." Gac v. Gac, 186 N.J. 535,

543 (2006).

                                                                            A-2162-18T1
                                          7
      In deciding the initial October 2018 motion, Judge Rodriguez expressly

considered and appropriately weighed factors one, four, nine and eleven, among

others, to reach a fair and just decision.      As to the first factor, the judge

considered the parties' own educational backgrounds and the provision in their

PSA, which contemplated that a court would intervene and make a determination

if the parties could not agree on a choice of college or their relative

contributions, which is exactly what happened in this case.

      Likewise, we reject defendant's argument that the judge incorrectly

applied factor number eleven. The judge acknowledged that defendant and his

son do not have a good relationship, but noted that

            it's not the worst scenario I've ever seen or read. In fact,
            there is some relationship. And as I said, I certainly
            hope it will be strengthened between the son and his
            father, but there are situations in case where there have
            been some very difficult and nasty comments said
            between the child and the parent. That's not the case
            here. But even if that were the case, I'm not saying that
            under the law that means that a parent can't – or can't
            be ordered to contribute to its college.

      We discern no error in that finding. See Gac, 186 N.J. at 546 (holding

"[a] relationship between a non-custodial parent and a child is not required for

the custodial parent or the child to" request assistance for college expenses).




                                                                           A-2162-18T1
                                         8
      Also belied by the record is defendant's contention that the judge on the

original motion failed to consider factor number four concerning defendant's

ability to pay the costs for his son's college education. To the contrary, Judge

Rodriguez made detailed findings concerning the parties' relative salaries and

she also considered defendant's other obligations, including his obligation to pay

his own student loans, before concluding that defendant was capable of making

a pro rata contribution. As to factor number nine, the judge found that the child

had successfully availed himself of grants and loans, and that he also held a part-

time job.

      Similarly without merit is defendant's argument that the judge erred in

requiring him to pay half of his son's past-incurred Camden County Community

College expenses. Defendant argues that the judge overlooked the Supreme

Court's decision in Gac holding that failure to request contribution before a

child's enrollment in college "will weigh heavily against the grant of a future

application." 186 N.J. at 546-47. Again, defendant's assertion is belied by the

record.

      In that regard, Judge Rodriguez on the original motion found that the facts

and circumstances of this case do not invoke the concerns expressed by the

Supreme Court in Gac. The judge noted that unlike the facts in Gac,


                                                                           A-2162-18T1
                                        9
            Your son didn't attend a high priced college or
            university, but rather, as it's been pointed out and I
            think there's no dispute, he's approached this in the
            most economical way possible, which is two years of
            community college, transfer, then to a four-year
            institution.
            And you, sir, I believe you did something like that as
            well.

            So while in a perfect world, both parents sitting down
            with the child, going through maybe a couple of
            brochures and options, I find that that's certainly more
            of the situation – in other words, not permitting going
            back, and having a parent pay tuition in the past is more
            of a situation, such as Gac v. Gac, where the child goes
            to some really expensive school and the noncustodial
            parent says, wait a minute, nobody even checked with
            me, that's not fair, I would have recommended that they
            go to community college. Well, that's where we are.
            Your son did select the most economical way to get his
            advanced degree.

      In short, we conclude the judge did not abuse her discretion in denying

defendant's motion for reconsideration because defendant made no showing that

the judge expressed her decision based upon a palpably incorrect or irrational

basis, nor did he point to probative, competent evidence that the judge failed to

consider or appreciate.    See Cummings, 295 N.J. Super. at 384 (citation

omitted).

      We likewise conclude the judge did not err in awarding plaintiff attorney's

fees. Judge Rodriguez made reference to the applicable factors set forth in Rule


                                                                         A-2162-18T1
                                      10
5:3-5,7 finding that (1) defendant's position was not reasonable or in good faith,

as it was essentially a rehash of his arguments on the initial motion; (2) plaintiff

prevailed; (3) the financial circumstances of the parties demonstrated that

plaintiff, who earned roughly half of what defendant earned, was "not a wealthy

individual and for her to continue to incur the expense of counsel to deal with

similar motions is not appropriate;" and (4) based on her review of the fee

certification, the judge found the $1,955 fee was reasonable. We conclude the

judge's findings are supported by substantial credible evidence in the record and

that her award of attorney's fees was entirely within the bounds of her discretion.




7
   Rule 5:3-5(c) sets forth the following nine factors to guide the court's
discretion in awarding counsel's fees in a Family Part action:

            (1) the financial circumstances of the parties; (2) the
            ability of the parties to pay their own fees or to
            contribute to the fees of the other party; (3) the
            reasonableness and good faith of the positions
            advanced by the parties; (4) the extent of the fees
            incurred by both parties; (5) any fees previously
            awarded; (6) the amount of fees previously paid to
            counsel by each party; (7) the results obtained; (8) the
            degree to which fees were incurred to enforce existing
            orders to compel discovery; and (9) any other factor
            bearing on the fairness of an award.


                                                                            A-2162-18T1
                                        11
      To the extent that we have not specifically addressed any of defendant's

remaining arguments, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                      A-2162-18T1
                                      12